         Case 3:13-cr-00226-RNC Document 434 Filed 01/24/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT
                                     _______________

UNITED STATES OF AMERICA                              DOCKET NO. 3:13 cr 226 (RNC)

VS.

DANIEL CARPENTER                                     JANUARY 24, 2019

   REVISED MOTION FOR EXTENSION OF TIME TO FILE MEMORANDUM IN
   OPPOSITION TO GOVERNMENT’S MOTION IN SUPPORT OF RESTITUTION

       The defendant moves for an extension of time until February 8, 2019 to file a

memorandum in opposition to Government’s Memorandum in Support of Restitution (Docket

Entry #423). Pursuant to Local Rule 7, defendant’s counsel represents that “good cause” for this

request is based on the following: defense counsel is a sole practitioner and due to his Court

schedule for the next week, he requires this brief continuance. He will be away this weekend.

       Assistant U.S. Attorney Neeraj Patel has no objection to the filing of this request.

                                              THE DEFENDANT

                                              /s/ Jonathan J. Einhorn

                                              JONATHAN J. EINHORN
                                              129 WHITNEY AVENUE
                                              NEW HAVEN, CT 06510
                                              FEDERAL BAR NO. ct00163
                                              EINHORNLAWOFFICE@GMAIL.COM


                                      CERTIFICATION

        I hereby certify that on this 24th day of January, 2019, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                              /s/ Jonathan J. Einhorn
                                              JONATHAN J. EINHORN
